 


110 HR 71 IH: First Amendment Restoration Act
U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 71 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2007 
Mr. Bartlett of Maryland introduced the following bill; which was referred to the  Committee on House Administration 
 
A BILL 
To amend the Federal Election Campaign Act of 1971 to repeal the requirement that persons making disbursements for electioneering communications file reports on such disbursements with the Federal Election Commission and the prohibition against the making of disbursements for electioneering communications by corporations and labor organizations, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the First Amendment Restoration Act. 
2.Repeal of Certain Requirements Relating to Electioneering Communications 
(a)Disclosure of Disbursements for CommunicationsSection 304(f) of the Federal Election Campaign Act of 1971 (2 U.S.C. 434(f)) is amended by adding at the end the following new paragraph: 
 
(8)Termination of reporting requirementNo person shall be required to file any statement under this subsection with respect to any disbursement made on or after November 6, 2002.. 
(b)Prohibition Against Making of Disbursements for Communications by Corporations and Labor OrganizationsSection 316 of such Act (2 U.S.C. 441b) is amended— 
(1)in subsection (b)(2), by striking or for any applicable electioneering communication; and 
(2)by striking subsection (c). 
(c)Treatment of Coordinated Communications as ContributionsSection 315(a)(7) of such Act (2 U.S.C. 441a(a)(7)) is amended— 
(1)by striking subparagraph (C); and 
(2)by redesignating subparagraph (D) as subparagraph (C). 
3.Effective DateThe amendments made by this Act shall take effect as if included in the enactment of the Bipartisan Campaign Reform Act of 2002. 
 
